Title: From Alexander Hamilton to Oliver Wolcott, Junior, 1 July 1800
From: Hamilton, Alexander
To: Wolcott, Oliver, Jr.



N Y July 1. 1800
Dr. Sr,

I send you the enclosed. If any good use can be made of it you will do it.
I have been in Massachusettes, New Hampshire & Rhode Island. There is little doubt of Fœderal Electors in all. But there is considerable doubt of a perfect Union in favour of Pinckney. The leaders of the first class are generally right but those of the second class are too much disposed to be wrong. It is essential to inform the most discreet of this description of the facts which denote unfitness in Mr. Adams. I have promised confidential friends a correct statement. To be able to give it, I must derive aid from you. Any thing you may write shall if you please be returned to you. But you must be exact & much in detail. The history of the mission to France from the first steps connected with the declarations in the Speech to Congress down to the last proceedings is very important.
I have serious thoughts of writing to the President to tell him That I have heared of his having repeatedly mentioned the existence of a British Faction in this Country & alluded to me as one of that faction—requesting that he will inform me of the truth of this information & if true what have been the grounds of the suggestion.
His friends are industrious in propagating the idea to defeat the efforts to unite for Pinckney. The inquiry I propose may furnish an antidote and vindicate character. What think you of the Idea?
For my part I can set Malice at defiance.
Yrs. truly

A H
O Wolcott Esq
